OLSZEWSKI, J.,
Dissenting:
¶ 1 To the extent the Court rejects the use of the mailbox rule in the criminal context, I thoroughly agree with the reasoning and analysis of the majority’s well-written opinion. I must, however, dissent because I nonetheless believe that the evidence of receipt was sufficient to sustain appellant’s conviction.
¶ 2 At trial, the Commonwealth presented testimony from Trooper Anderson of the Pennsylvania State Police (PSP) and Officer Robinson of the Collingdale Borough Police Department. Appellant was *618residing in Collingdale Borough at the time the alleged violation of § 9796 occurred. I begin with Anderson’s testimony. Anderson has been a trooper with the PSP for eleven years and has served in the Megan’s Law Section of the Bureau of Records and Identification for the last two and one-half years. Anderson maintains the Commonwealth’s sexual offender database and bears sole responsibility for issuing the § 9796(b) requests for residence verification.
¶ 3 The request for residence verification is a one-page, two-sided document. The front side is a letter that is addressed to the registered offender. The back side is a form to be completed by the offender within ten days of receipt. Anderson described his routine for preparing the requests. Each day his computer generates a list of registered offenders from whom Anderson must request residence verification. Anderson begins with a supply of forms that are blank on the front side and that have pre-printed questions on the back side. The forms are placed in the printer and the computer prints the individually-addressed letters on the front side of the form. The letter is addressed to the last verified address of the offender. Once Anderson has printed the letters onto the front side of the form, he prepares a photocopy for his files. Only the front (letter) side of the form is photocopied and placed in a file. Anderson maintains a separate file for each registered offender. Anderson does not photocopy the back side because it has not yet been completed by the offender and, therefore, does not contain any usable information. After Anderson makes the photocopy of the letter side of the form, “the original is placed in an envelope and mailed.” N.T. 1/9/2003 at 72. The letters are sent via first-class U.S. mail. The requests are not sent by certified or registered mail. Anderson explained that the letters are non-forwarda-ble which -means that if the post office is unable to deliver the letter to the address indicated, the post office will return the letter to the Bureau. Anderson testified that there has never been an instance when he prepared a verification request, made a photocopy of the front side, placed the photocopy in the file, and then failed to mail the original to the offender.
¶ 4 Anderson explained that once an offender receives a request for residence verification, the offender has ten days to report to any PSP barracks in the Commonwealth to complete and sign the back side of the form and to be photographed. Once the barracks collects the completed form and has taken the photograph, the form and photograph are sent to Anderson in the Bureau of Records and Identification. The Bureau of Records and Identification is the only office within the PSP that is authorized to receive and maintain the completed forms and photographs. Anderson retains the original form and photograph in each individual offender’s file. Anderson testified that in December 2001, he was the only person in the Bureau of Records and Identification who prepared, mailed, received, and maintained the sexual offenders’ residence verifications.
¶ 5 Anderson described the contents of the file he maintains on appellant, with copies of the documents being introduced into evidence. First, the file contained the original Sexual Offender Registration Form signed by appellant in December 1997. Second, the file contained the original letters mailed to appellant in December 1998, 1999, and 2000, with appellant’s original signature and residence information on the back side of each original letter. Third, the file contained the photocopies of the letter side of the December 1998, 1999, and 2000 requests. Fourth, the photographs taken by the PSP during the 1998, 1999, and 2000 verifications were attached to the original letters. Fifth, the *619file contained a photocopy of the December 6, 2001 letter addressed to appellant at his last verified address.1 Finally, the file contained a photocopy of a May 23, 2002 letter addressed to the Collingdale Borough Police Department advising that appellant is a registered sexual offender residing in their jurisdiction and that appellant failed to comply with the most recent request for residence verification. When questioned by appellant’s counsel, Anderson admitted he does not have any proof that appellant received the December 6, 2001, verification request. Anderson stated that the only proof that he could offer was his testimony that he prepared and mailed the request. Anderson admitted that he has no independent recollection of preparing the December 2001 request addressed to appellant.
¶ 6 The Commonwealth presented the testimony of Officer Robinson of the Coll-ingdale Borough Police Department. Robinson testified that he received instructions from his sergeant and his chief to go to appellant’s home and notify appellant that it was time to register with the PSP. Robinson went to appellant’s home on June 4, 2002, and spoke with appellant’s mother. The mother called for appellant who did not respond. The mother then indicated to Robinson that appellant must not be at home. Robinson informed the mother that appellant had to register under the sexual offender’s law.
¶ 7 Robinson testified that he returned to appellant’s home two days later, on June 6, 2002, in response to a call of a domestic disturbance. When Robinson arrived at the home, appellant and his brother were outside. The brothers had been arguing but stopped when Robinson arrived. Robinson told the court that after he had determined that the situation did not require police intervention, appellant approached Robinson and asked his name. Robinson answered and appellant stated “[0]h, you’re the officer that’s been looking for me.” N.T. 1/9/2003 at 85. Robinson then informed appellant that it was time for him to register under Megan’s Law. Appellant responded “[F]* * * them. They know where I live.” N.T. 1/9/2003 at 86. Robinson informed appellant that failure to register is a felony and warrant would be issued for his arrest. Appellant again responded “[F]* * * them. I never moved. They can find me.” N.T. 1/9/2003 at 86. Robinson reported to his supervisors that he had made contact with appellant regarding Megan’s Law, and he relayed appellant’s responses.
¶ 8 This Court is required to review the evidence admitted at trial, including all reasonable inferences therefrom, in the light most favorable to the Commonwealth. Commonwealth v. Haughwout, 837 A.2d 480 (Pa.Super.2003). In this case, the Commonwealth presented the testimony of Anderson who stated that the December 2001 request for residence verification was mailed to appellant in a non-forwardable envelope. Anderson explained that a non-forwardable envelope is returned to the sender (in this case, Anderson) if it cannot be delivered. Anderson also described his file on appellant in meticulous detail. Anderson had copies of every request sent to appellant and the original of every form that appellant had completed. Noticeably absent from Anderson’s file is the non-forwardable envelope returned by the post office containing the December 2001 request. The reasonable inference that I draw is that the envelope was, in fact, delivered to appellant at his registered address. A second inference that supports *620the verdict is appellant’s response to Officer Robinson on June 6, 2002. When confronted by Officer Robinson that appellant had to re-register, appellant’s only response was “[F]* * * them. They know where I live.” and “[F]* * * them. I never moved. They can find me.” N.T. 1/9/2003 at 86. One can reasonably infer from these statements that appellant had received the request; the more likely response from someone in appellant’s position who had not received the request would have been to indicate so. Standing alone, appellant’s statements are not sufficient proof of receipt; however, when coupled with the absence of the non-forwarda-ble envelope in Anderson’s file, I find that the reasonable inferences do prove receipt beyond a reasonable doubt.
¶ 9 I would affirm the judgment of sentence.

. I note that appellant’s residence address never changed from the time he was released from incarceration in 1997 until the time of his prosecution for failure to verify his residence when it was requested in December 2001.